PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,689,247
Issue Date: 23 Jun 2020
Application No. 15/860,357
Filing or 371(c) Date: 2 Jan 2018
Attorney Docket No. TSMP20151188US01


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “request for duplicate letters patent” filed on October 5, 2020, requesting issuance of a duplicate Letters Patent for the above-identified patent.  This petition is being treated as a petition pursuant to 37 C.F.R. § 1.182.

The file record discloses that application No. 15/860,357  matured into U.S. Patent No. 10,689,247 on June 23, 2020.  The electronic records further reveal that on that same date, the Patent Grant was mailed to the correspondence address of record at the time.  It was returned to the USPTO and received on July 16, 2020 without any notation to indicate why the mailing was returned to the sender.  A change of correspondence address was later received on August 18, 2020.  

The receipt of the required petition fee in the amount of $420.00 on May 28, 2021 is acknowledged.

Office records show that the Letters Patent was remailed to the current address of record on October 5, 2020, the same day on which this petition was filed.

This petition pursuant to 37 C.F.R. § 1.182 is therefore DISMISSED as moot.

Any subsequent filing pertaining to this matter should indicate that the attorney handling this matter is Paul Shanoski, and may 1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.5   

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply
        
        5 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).